Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawing
1.	Drawing filed on 04/08/2021 has been accepted by the examiner.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Meso-Scale Forecasts, printed 4/12/2021. 6 pages describes Global Numerical Weather Prediction models run by National Met Services mostly use grid lengths of about 11 – 13 km. It is a simple geometrical fact that any grid can only define shapes of about 4 or 5 grid lengths. It follows that global models can only represent weather on scales of about 45 - 60 km. Detail smaller this will be artefacts of the mathematics and, so, are filtered out. Meso-scale NWP (Limited Area) Models are used to predict smaller scale detail. These forecasts come into two broad categories; those run by National Met Services and those run by private sector firms.  Several interlinking factors determine how LAMs are run and what they can produce. The resolution of the global model used to provide boundary conditions for the LAM area is a limiting factor. The size of the area determines how far ahead predictions are useful. Computer power determines 

	 Ying-Hwa Kuo, Mesoscale Numerical Weather Prediction, 9 pages, printed 4/12/2021 describes Mesoscale models, with grid resolution higher than synoptic and global models, and with advanced physical parameterizations, have been an important tool for meteorological research over the past twenty years. The research applications of mesoscale models, mostly through case studies or model sensitivity experiments in the 1980s, provided us with important physical insights into mesoscale weather systems such as the mesoscale environment of severe storms (Anthes et al 1982), tropical cyclones (Chang 1982), mesoscale convective systems (Zhang and Fritsch 1986), extratropical cyclones (Kuo and Reed 1988), and heavy rainfall events (Lee and Hong 1989). These mesoscale model applications typically use grid resolution ranging from 20 km to 100 km, generally within the range of grid resolution that does not violate the hydrostatic assumption. Because of the computational limitations, high-resolution mesoscale models were rarely used for real-time numerical weather prediction (NWP), and with a limited number of case studies, it is hard to know the performance and systematic behavior of these high-resolution models in day-to-day weather prediction.


Atmosphere on the Earth Simulator, 28 pages, April 26, 2004 describes The high computational efficiency of AFES provides us with a unique opportunity to carry out mesoscale resolving simulations of the global atmosphere with horizontal
resolution as high as 10 km. Though it does not necessarily improve every aspect automatically, higher resolution modeling should improve, for example, representation of mesoscale circulation systems and the effects of regional
topography. Fig. 1 shows a global 6-hourly precipitation field from one of our 10-km mesh simulations. It is evident that the model can simulate not only large-scale features such as the intertropical convergence zone and midlatitude
baroclinic waves, but also mesoscale features such as typhoons. Our ultimate goal is a better understanding of atmospheric variability induced by interactions between large-scale fields and mesoscale phenomena. For our first experiments, we focused on particular mesoscale phenomena: extratropical wintertime cyclogenesis over the North Pacific, the Baiu (Meiyu) frontal zone, and typhoon evolution. All of these are unique phenomena over East Asia and may significantly influence the weather and climate there. These phenomena were simulated in version of AFES with T1279 horizontal resolution and 96
levels in the vertical. This resolution allows the model to resolve mesoscale phenomena that previously could only be studied in regional models. Clearly a mesoscale resolving global model has an advantage in representing the
feedback from meso-scale systems to the ambient flow. For example, mesoscale systems that accompany severe regional weather events are organized and 
	
Clifford F. Mass, Regional Real-Time Numerical Weather Prediction: Current Status and Future Potential, 27 October 1997, 12 pages describes The ability to run mesoscale weather prediction models locally comes at a time when the demand for high-resolution mesoscale meteorological information is growing rapidly. For example, local air quality, hydrology, and trajectory models require high temporal and spatial resolution for their meteorological inputs—data that mesoscale atmospheric models can readily supply. At universities and colleges, high-resolution mesoscale forecasts are needed to train the next generation
of students in state-of-the-art mesoscale analysis and forecasting. Further stimulus for local modeling comes from inadequate internet bandwidth, which, although increasing, is still insufficient for distributing high-resolution model output nationally. Operational synoptic and mesoscale NWP for the entire nation is now taking place at NCEP, with the Eta model being run at both 48- and 29-km horizontal resolution twice daily. On an experimental basis the Eta model has been run once a day on a 10-km grid for portions of the United States. With the NCEP activities in mind, are there unique insights and applications made 
work together to address difficult issues of mesoscale predictability, data assimilation, and model physics.

SHUKLA, WO 2020/140127, Jul 20, 2020,  G01W 1/00 describes receiving first historical meso-scale numerical weather predictions (NWP) and power flow information for a geographic distribution area, correcting for overfitting of the historical NWP predictions, reducing parameters in the first historical NWP predictions, training first power flow models using the first reduced, corrected historical NWP predictions and the historical power flow information for all or parts of the first geographic distribution area, receiving current NWP predictions for the first geographic distribution area, applying any number of first power flow models to the current NWP predictions to generate any number of power flow predictions, comparing one or more of the any number of power flow predictions to one or more first thresholds to determine significance of reverse power flows, and generating a first report including at least one prediction of the reverse power flow and identifying the first geographic distribution area.

HU JU, CN 106339568, 18-Jan-2017, G06Q 10/04 describes a numerical weather prediction method based on a mixed ambient field. According to the method, a mixed data ambient field of numerical weather prediction is generated based on the existing data of the relevant weather data and forecast data; initial 

Jin shuanglong, CN 109447315, 08-Mar-2019, G06F 16/2458 describes electric power meteorology numerical weather forecast method and apparatus based on multiple space and time scales that the present invention provides a kind of, first merge the multi-source heterogeneous electric power meteorological measuring of collection；Then mesoscale numerical weather forecast mode is obtained, probability forecast, climatic prediction, short forecasting and fine forecast finally are carried out to electric power meteorological element.The present invention is based on fused electric power meteorological datas, using Study of Meso Scale Weather Forecast Mode as core, using deep learning method, realtime four-dimensional data assimilation method and Rapid Circulation update method, 

WANG YONGWEI, CN 102930177, 13-Feb-2013, G06F 19/00 describes a wind speed forecasting method based on fine boundary layer figure mode for a wind farm in complex terrain. The method comprises the following steps: acquiring historical wind measuring tower data; converting acquired terrain data of a geological information system and the like into static data which can be directly called by a mesoscale weather forecast mode and the fine boundary layer figure mode; carrying out wind farm localization configuration for the mesoscale weather forecast mode and the fine boundary layer figure mode, so as to achieve optimal mode meteorological environment simulation; and taking the mesoscale weather forecast mode and the fine boundary layer figure mode as main body to build a wind farm wind speed forecasting system, and carrying out dynamically adjustable wind farm wind speed forecasting for areas 500 square kilometers around the wind farm for 3-7 days, wherein the horizontal grid resolution is 100m, and the time interval is 5-15 minutes. According to the invention, as the fine 

YE HONG, CN 103514341, 15-Jan-2014, G06F 19/00 describes a wind resource assessment method based on numerical weather prediction and the computational fluid dynamics. According to the method, area wind speed situations of a wind power plant in a selected year are simulated in a numerical weather prediction model, so that numerical weather prediction results comprising wind speed and wind direction time variation sequences of the wind power plant are obtained; one or more wind speed and wind direction time variation sequences are selected from the numerical weather prediction results and input in CFD software of the computational fluid dynamics, and wind resource situations of the whole wind power plant can calculated and obtained. Compared with a method of combining a meso-scale numerical model and a micro-scale numerical model, the wind resource assessment method achieves more accurate physical solution and calculation of the wind power plant on a micro level, and meanwhile the effects on wind speed attenuation or turbulence from complex terrain and wake effects are considered. Compared with wind resource assessment conducted through the CFD software only, the method can provide input of more result points of the CFD software by being combined with results of the numerical weather prediction model.

Allowable Subject Matter
3.	Claims 1-19 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 10 and 19 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a non-transitory computer readable medium comprising executable instructions, the executable instructions being executable by one or more processors to perform a method, the method comprising: comparing one or more of the any number of power flow predictions to one or more first thresholds to determine significance of reverse power flows; and generating a first report including at least one prediction of the reverse power flow based on the comparison and identifying the first geographic distribution area that may be impacted by the at least one prediction of the reverse power flow. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.
Claims 2-9 are allowed due to their dependency on claim 1.


The primary reason for the allowance of claim 10 is the inclusion of a system, comprising compare one or more of the any number of power flow predictions to one or more first thresholds to determine significance of reverse power flows; and generate a first report including at least one prediction of the reverse power flow based on the comparison and identifying the first geographic distribution area that may be impacted by the at least one prediction of the reverse power flow. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.
Claims 11-18 are allowed due to their dependency on claim 10.

Regarding claim 19:
The primary reason for the allowance of claim 19 is the inclusion of a method comprising: comparing one or more of the any number of power flow predictions to one or more first thresholds to determine significance of reverse power flows; and generating a first report including at least one prediction of the reverse power flow based on the comparison and identifying the first geographic distribution area that may be impacted by the at least one prediction of the reverse power flow. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
April 12, 2021